The Appellate Division by a divided court has allowed the application, made under section 333 of the Election Law (Cons. Laws, ch. 17), for an inspection of the voting machines in the sixth Assembly district, Kings county. According to the reported results, the appellant, Julius Helfand, was elected by a majority of fifteen votes. The alleged irregularities in tabulating the total votes as recorded on the machines warranted the court, in the exercise of its discretion, in granting the application. The order merely permits the examination of the total votes as recorded on the machines in order to ascertain if the final vote has been correctly given. Counsel for the Board of Elections informed us on the argument that this can be done in a few hours. The original date fixed for the examination has passed. We, therefore, designate Monday, January 7th, at ten o'clock at the place and under the conditions stated in the order appealed from.
The order should be affirmed, without costs.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, CROUCH, LOUGHRAN and FINCH, JJ., concur.
Order affirmed. *Page 157